CANON 4
A MAGISTERIAL DISTRICT JUDGE OR CANDIDATE FOR JUDICIAL OFFICE SHALL NOT
ENGAGE IN POLITICAL OR CAMPAIGN ACTIVITY THAT IS INCONSISTENT WITH THE
INDEPENDENCE, INTEGRITY, OR IMPARTIALITY OF THE JUDICIARY.

RULE 4.1
Political and Campaign Activities of Magisterial District Judges and Judicial Candidates in
General

(A) Except as permitted by Rules 4.2, 4.3, and 4.4, a magisterial district judge or a judicial
candidate shall not:

          (1) act as a leader in, or hold an office in, a political organization;

          (2) make speeches on behalf of a political organization or a candidate for any public
office;

          (3) publicly endorse or publicly oppose a candidate for any public office;

       (4) solicit funds for, pay an assessment to, or make a contribution to a political
organization or a candidate for public office;

       (5) attend or purchase tickets for dinners or other events sponsored by a political
organization or a candidate for public office;

          (6) use or permit the use of campaign contributions for the private benefit of the judge or
others;

      (7) personally solicit or accept campaign contributions other than through a
campaign committee authorized by Rule 4.4;

          [(7)](8) use court staff, facilities, or other court resources in a campaign for judicial
office;

       [(8)](9) knowingly or with reckless disregard for the truth make any false or misleading
statement;

        [(9)](10) make any statement that would reasonably be expected to affect the outcome or
impair the fairness of a matter pending in any court;

       [(10)](11) engage in any political activity on behalf of a political organization or
candidate for public office except on behalf of measures to improve the law, the legal system, or
the administration of justice; or



                                                     1
       [(11)](12) in connection with cases, controversies or issues that are likely to come before
the court, make pledges, promises, or commitments that are inconsistent with the impartial
performance of the adjudicative duties of judicial office.

(B) A magisterial district judge or judicial candidate shall take reasonable measures to ensure
that other persons do not undertake, on behalf of the magisterial district judge or judicial
candidate, any activities prohibited under paragraph (A).

COMMENT:

GENERAL CONSIDERATIONS

         [1] Even when subject to public election, a magisterial district judge plays a role different
from that of a legislator or executive branch official. Rather than making decisions based upon
the expressed views or preferences of the electorate, a magisterial district judge makes decisions
based upon the law and the facts of every case. Therefore, in furtherance of this interest,
magisterial district judges and judicial candidates must, to the extent reasonably possible, be free
and appear to be free from political influence and political pressure. This Canon imposes
narrowly tailored restrictions upon the political and campaign activities of all magisterial district
judges and judicial candidates, taking into account the various methods of selecting magisterial
district judges.

        [2] When a person becomes a judicial candidate, this Canon becomes applicable to his or
her conduct. These Rules do not prohibit candidates from campaigning on their own behalf, from
endorsing or opposing candidates for the same judicial office for which they are a candidate, or
from endorsing candidates for another elective judicial office appearing on the same ballot. See
Rules 4.2(B)(2) and 4.2(B)(3). Candidates do not publicly endorse another candidate for public
office by having their name on the same ticket.

PARTICIPATION IN POLITICAL ACTIVITIES

        [3] Public confidence in the independence and impartiality of the judiciary is eroded if
judges or judicial candidates are perceived to be subject to political influence. Although
magisterial district judges and judicial candidates may register to vote as members of a political
party, they are prohibited by paragraph (A)(1) from assuming leadership roles in political
organizations.

       [4] Paragraphs (A)(2) and (A)(3) prohibit magisterial district judges from making
speeches on behalf of political organizations or publicly endorsing or opposing candidates for
public office, respectively, to prevent them from abusing the prestige of judicial office to
advance the interests of others. See Rule 1.3.

       [5] Although members of the families of magisterial district judges and judicial
candidates are free to engage in their own political activity, including becoming a candidate for
public office, there is no “family exception” to the prohibition in Rule 4.1(A)(3) against a
magisterial district judge or candidate publicly endorsing candidates for public office. A

                                                  2
magisterial district judge or judicial candidate must not become involved in, or publicly
associated with, a family member’s political activity or campaign for public office. To avoid
public misunderstanding, magisterial district judges and judicial candidates should take, and
should urge members of their families to take, reasonable steps to avoid any implication that they
endorse any family member’s candidacy or other political activity.

        [6] Magisterial district judges and judicial candidates retain the right to participate in the
political process as voters in both primary and general elections.

PLEDGES, PROMISES, OR COMMITMENTS INCONSISTENT             WITH IMPARTIAL    PERFORMANCE      OF THE
ADJUDICATIVE DUTIES OF JUDICIAL OFFICE

       [7] The role of a magisterial district judge is different from that of a legislator or
executive branch official, even when the magisterial district judge is subject to public election.
Campaigns for judicial office must be conducted differently from campaigns for other offices.
The narrowly drafted restrictions upon political and campaign activities of judicial candidates
provided in Canon 4 allow candidates to conduct campaigns that provide voters with sufficient
information to permit them to distinguish between candidates and make informed electoral
choices.

       [8] Rule 4.1(A)[(11)](12) makes applicable to both magisterial district judges and judicial
candidates the prohibition that applies to magisterial district judges in Rule 2.10(B), relating to
pledges, promises, or commitments that are inconsistent with the impartial performance of the
adjudicative duties of judicial office.

        [9] The making of a pledge, promise, or commitment is not dependent upon, or limited
to, the use of any specific words or phrases; instead, the totality of the statement must be
examined to determine whether the candidate for judicial office has specifically undertaken to
reach a particular result. Pledges, promises, or commitments must be contrasted with statements
or announcements of personal views on legal, political, or other issues, which are not prohibited.
When making such statements, a magisterial district judge should acknowledge the overarching
judicial obligation to apply and uphold the law, without regard to his or her personal views.

       [10] A judicial candidate may make campaign promises related to judicial organization,
administration, and court management, such as a promise to dispose of a backlog of cases, start
court sessions on time, or avoid favoritism in appointments and hiring. A candidate may also
pledge to take action outside the courtroom, such as advocating for more funds to improve the
physical plant and amenities of the courthouse.

        [11] Judicial candidates may receive questionnaires or requests for interviews from the
media and from issue advocacy or other community organizations that seek to learn their views
on disputed or controversial legal or political issues. Paragraph (A)[(11)](12) does not
specifically address judicial responses to such inquiries. Depending upon the wording and format
of such questionnaires, candidates’ responses might be viewed as pledges, promises, or
commitments to perform the adjudicative duties of office other than in an impartial way. To
avoid violating paragraph (A)[(11)](12), therefore, candidates who respond to media and other

                                                  3
inquiries should also give assurances that they will keep an open mind and will carry out their
adjudicative duties faithfully and impartially if elected. Candidates who do not respond may state
their reasons for not responding, such as the danger that answering might be perceived by a
reasonable person as undermining a successful candidate’s independence or impartiality, or that
it might lead to frequent disqualification. See Rule 2.11.

RULE 4.2
Political and Campaign Activities of Judicial Candidates in Public Elections

(A) A judicial candidate in a public election shall:

        (1) act at all times in a manner consistent with the independence, integrity, and
impartiality of the judiciary;

        (2) comply with all applicable election, election campaign, and election campaign
fundraising laws and regulations of this jurisdiction;

         (3) review and approve the content of all campaign statements and materials
produced by the candidate or his or her campaign committee, as authorized by Rule 4.4, before
their dissemination; and

         (4) take reasonable measures to ensure that other persons do not undertake on behalf
of the candidate activities, other than those described in Rule 4.4, that the candidate is prohibited
from doing by this Rule.

(B) A candidate for elective judicial office may, unless prohibited by law, and not earlier than
immediately after the General Election in the year prior to the calendar year in which a person
may become a candidate for such office:

       (1) establish a campaign committee pursuant to the provisions of Rule 4.4;

        (2) speak on behalf of his or her candidacy through any medium, including but not
limited to advertisements, websites, or other campaign literature;

        (3) publicly endorse or speak on behalf of, or publicly oppose or speak in opposition to,
candidates for the same judicial office for which he or she is a judicial candidate, or publicly
endorse or speak on behalf of candidates for any other elective judicial office appearing on the
same ballot;

       (4) attend or purchase tickets for dinners or other events sponsored by a political
organization or a candidate for public office;

       (5) seek, accept, or use endorsements from any person or organization;

       (6) contribute to a political organization or candidate for public office;



                                                 4
       (7) identify himself or herself as a member or candidate of a political organization; and

        (8) use court facilities for the purpose of taking photographs, videos, or other visuals for
campaign purposes to the extent such facilities are available on an equal basis to other candidates
for such office.

(C) A magisterial district judge who is a candidate for elective judicial office shall not:

       (1) use or permit the use of campaign contributions for the private benefit of the
candidate or others;

       (2) use court staff, facilities, or other court resources in a campaign for judicial office
except that a magisterial district judge may use court facilities for the purpose of taking
photographs, videos, or other visuals for campaign purposes to the extent such facilities are
available on an equal basis for other candidates for such office;

        (3) knowingly or with reckless disregard for the truth, make, or permit or encourage his
or her campaign committee to make, any false or misleading statement; or

        (4) make any statement that would reasonably be expected to affect the outcome or
impair the fairness of a matter pending or impending in any court.

COMMENT:

GENERAL CONSIDERATIONS

        [1] Paragraphs (B) and (C) permit judicial candidates in public elections to engage in
some political and campaign activities otherwise prohibited by Rule 4.1. Candidates may not
engage in these activities earlier than immediately after the General Election in the year prior to
the calendar year in which a person may become a candidate for such office.

         [2] Despite paragraph (B) and (C), judicial candidates for public election remain subject
to many of the provisions of Rule 4.1. For example, a candidate continues to be prohibited from
soliciting funds for a political organization, knowingly making false or misleading statements
during a campaign, or making certain promises, pledges, or commitments related to future
adjudicative duties. See Rule 4.1(A), paragraphs (4) and [(11)](12), and Rule 4.2(C), paragraph
(3).

        [3] In public elections for judicial office, a candidate may be nominated by, affiliated
with, or otherwise publicly identified or associated with a political organization, including a
political party. This relationship may be maintained throughout the period of the public
campaign, and may include use of political party or similar designations on campaign literature
and on the ballot.

        [4] Judicial candidates are permitted to attend or purchase tickets for dinners and other
events sponsored by political organizations.

                                                  5
       [5] For purposes of paragraph (B)(3), candidates are considered to be a candidate for the
same judicial office if they are competing for a single judgeship or for one of several judgeships
on the same court to be filled as a result of the election. In endorsing or opposing another
candidate for a position on the same court, a judicial candidate must abide by the same rules
governing campaign conduct and speech as apply to the candidate’s own campaign.

STATEMENTS AND COMMENTS MADE DURING A CAMPAIGN FOR JUDICIAL OFFICE

       [6] Judicial candidates must be scrupulously fair and accurate in all statements made by
them and by their campaign committees. Paragraph (C)(3) obligates candidates and their
committees to refrain from making statements that are false or misleading, or that omit facts
necessary to make the communication considered as a whole not materially misleading.

        [7] Judicial candidates are sometimes the subject of false, misleading, or unfair
allegations made by opposing candidates, third parties, or the media. For example, false or
misleading statements might be made regarding the identity, present position, experience,
qualifications, or judicial rulings of a candidate. In other situations, false or misleading
allegations may be made that bear upon a candidate’s integrity or fitness for judicial office. As
long as the candidate does not violate paragraphs (C)(3) or (C)(4), or Rule 4.1, paragraph
(A)[(11)](12), the candidate may make a factually accurate public response. In addition, when an
independent third party has made unwarranted attacks on a candidate’s opponent, the candidate
may disavow the attacks, and request the third party to cease and desist.

        [8] Subject to paragraph (C)(4), a judicial candidate is permitted to respond directly to
false, misleading, or unfair allegations made against him or her during a campaign, although it is
preferable for someone else to respond if the allegations relate to a pending case.

       [9] Paragraph (C)(5) prohibits judicial candidates from making comments that might
impair the fairness of pending or impending judicial proceedings. This provision does not restrict
arguments or statements to the court or jury by a lawyer who is a judicial candidate, or rulings,
statements, or instructions by a judge that may appropriately affect the outcome of a matter.


RULE 4.3
Activities of Candidates for Appointive Judicial Office

A candidate for appointment to judicial office may:

(A) communicate with the appointing or confirming authority, including any selection,
screening, or nominating commission or similar agency; and

(B) seek endorsements for the appointment from any person or organization.




                                                6
COMMENT:

       When seeking support or endorsement, or when communicating directly with an
appointing or confirming authority, a candidate for appointive judicial office must not make any
pledges, promises, or commitments that are inconsistent with the impartial performance of the
adjudicative duties of the office. See Rule 4.1(A)[(11)](12).

RULE 4.4
Campaign Committees

(A) A judicial candidate subject to public election may establish a campaign committee to
manage and conduct a campaign for the candidate, including seeking, accepting, and using
endorsements from any person or organization, subject to the provisions of these Conduct Rules.
The candidate shall take reasonable steps to cause his or her campaign committee to comply with
applicable provisions of these Conduct Rules and other applicable law.

(B) A judicial candidate subject to public election shall take reasonable steps to cause the
magisterial district judge’s campaign committee:

       (1) to solicit and accept only such campaign contributions as are permitted by law or
           Rule;

       (2) not to solicit or accept contributions earlier than immediately after the General
           Election in the year prior to the calendar year in which a person may become a
           candidate for such office, and all fundraising activities in connection with such
           judicial campaign shall terminate no later than the last calendar day of the year in
           which the judicial election is held; and

       (3) to comply with all applicable statutory requirements for disclosure and divestiture of
           campaign contributions, and to file with the Secretary of the Commonwealth a report
           stating the name, address, occupation, and employer of each person who has made
           campaign contributions to the committee in an aggregate value exceeding $250 and
           the name and address of each person who has made campaign contributions to the
           committee in an aggregate value exceeding $50. The report must be filed not later
           than thirty days following an election, or within such other period as is provided by
           law.

COMMENT:

       [1] Judicial candidates are prohibited from personally soliciting campaign contributions
or personally accepting campaign contributions. See Rule 4.1(A)(7). This Rule recognizes that
in Pennsylvania, judicial campaigns must raise campaign funds to support their candidates, and
permits candidates, other than candidates for appointive judicial office, to establish campaign
committees to solicit and accept reasonable financial contributions or in-kind contributions.




                                               7
       [2] Campaign committees may solicit, accept, and use campaign contributions and
endorsements, and may generally conduct campaigns. Candidates are responsible for compliance
with the requirements of election law and other applicable law, and for the activities of their
campaign committees.

        [3] At the start of a campaign, the candidate should instruct the campaign committee to
solicit or accept only such contributions as are in conformity with applicable law. Although
lawyers and others who might appear before a successful candidate for judicial office are
permitted to make campaign contributions, the candidate should instruct his or her campaign
committee to be especially cautious in connection with such contributions, so they do not create
grounds for disqualification or recusal if the candidate is elected to judicial office. See Rule 2.11.




                                                  8